Citation Nr: 1107764	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
head injury (claimed as headaches, seizures, memory loss, neck 
pain, and fainting/periods of unconsciousness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of a head injury (claimed as headaches, seizures, 
memory loss, neck pain, and fainting/periods of unconsciousness).

In the June 2007 VA Form 9, the Veteran requested a hearing 
before a member of the Board at the RO.  A Travel Board hearing 
was scheduled for May 24, 2010; however the Veteran failed to 
attend. 

The issue of entitlement to service connection for residuals of a 
head injury on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
previously denied in an unappealed September 2002 rating 
decision, of which the Veteran was notified that same month.

2.  Some of the evidence added to the record since the September 
2002 determination relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for residuals of 
a head injury.




CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service 
connection for residuals of a head injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the September 2002 determination 
is new and material, and the appellant's claim for service 
connection for residuals of a head injury is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the favorable determination with respect to whether 
new and material evidence has been submitted, and the need to 
remand for additional information with regard to the merits of 
the case, no further discussion of VCAA compliance is needed. 

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.   Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for residuals of a head injury in September 2002 on 
the basis that the medical evidence did not show that the Veteran 
sustained a head injury in service and evidence linking his 
current claimed residuals of head injury listed as headaches, 
seizures, memory loss, neck pain, and fainting/periods of 
unconsciousness to service.  The Veteran was notified of such 
determination the same month, but he did not appeal that decision 
and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the September 2002 
determination consisted of the Veteran's service treatment 
records, VA treatment reports, private treatment records, and 
statements from the Veteran and his spouse.  

The Veteran contended that he had residuals of a head injury from 
injuries sustained in a 1981 accident which occurred during a 
training exercise in Camp Pendleton, California.  He related that 
he was struck in the head with the hatch of the M50 turret of an 
amphibious assault tracked vehicle.  The service treatment 
records reveal that during the separation examination, the 
Veteran endorsed a history of head injury and the examiner noted 
that he had sustained a head injury 2 years prior to that time, 
with no known sequela.  

Private treatment records showed that in May 2000, the Veteran 
was assessed to have had a brief vasovagal faint.  VA treatment 
records indicated that the Veteran was treated for partial 
seizures which were noted in April 2001 to possibly have a post-
traumatic etiology.

The evidence received since the September 2002 decision consists 
of the service personnel records, the reports of VA examinations, 
additional VA treatment records, additional private treatment 
reports, and written statements from the Veteran and his spouse.

The Veteran was provided with a VA general psychiatry examination 
in August 2005.  After reviewing a history provided by the 
Veteran and performing a mental status examination, the examiner 
remarked that the Veteran did sustain memory loss and there were 
multiple possibilities which could not be pinpointed further 
based on the available information.  The examiner stated that 
more likely than not, the Veteran had an alcohol-induced 
dementia, having drank heavily for decades with a history of 
worsening memory for at least seven years.  He also had a seizure 
disorder either related to a traumatic brain injury or the damage 
due to alcoholism, or both.  The examiner concluded that unless 
it can be proven that the Veteran had a significant traumatic 
brain injury with seizures occurring while on active duty, the 
examiner found it difficult to relate his current complaints to 
active duty time.

The Veteran was also provided with a VA examination in August 
2005 for complaints related to the Veteran's alleged 1981 in-
service head injury.  Upon examination, the examiner noted a scar 
on the back of the Veteran's head which was 12 by 14 centimeters.  
The examiner said that the scar was from the Veteran's laceration 
from his previous head injury in 1981.  The diagnoses included 
headaches and seizures (two grand mals per year and seven mini 
seizures per day) which the examiner indicated were related to a 
head injury dated back to 1981.

Upon review of the evidence, the Board finds that some of the 
evidence submitted subsequent to the September 2002 decision 
relates to a previously unestablished fact, that is, the possible 
existence of a nexus between the Veteran's current claimed 
conditions and active service.  Further, the additional evidence 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for residuals of a head 
injury.  Thus, the Board finds that new and material evidence has 
been received and the claim for service connection for residuals 
of a head injury is reopened. 



ORDER

New and material evidence having been submitted, the claim for 
service connection for residuals of a head injury (claimed as 
headaches, seizures, memory loss, neck pain, and fainting/periods 
of unconsciousness) is reopened, and to this extent only the 
appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for residuals of a head injury on the merits.

The Veteran claims that he has residuals of a head injury from 
injuries sustained in an in-service accident which occurred 
between December 1, 1980 and January 31, 1981 during a training 
exercise at Camp Pendleton, California.  He related that he was 
struck in the head with the hatch of the M50 turret of an 
amphibious assault tracked vehicle.  He has indicated that a 
Medivac helicopter was dispatched to the scene, but he was not 
actually transported in it to due the nature of his injuries or 
the weather.  He says that he was treated in the field by a field 
medic and possibly at the hospital at Camp Pendleton upon his 
return from the field.  The Veteran claims that the accident 
occurred while he was attached to Bravo Company, 3rd Assault 
Amphibian Battalion, 1st Marine Division, at Camp Pendleton, 
California.  The service personnel records indicate that the 
Veteran was assigned to the 3rd Assault Amphibian Battalion, 1st 
Marine Division, at Camp Pendleton, California.

As noted above, the service treatment records reveal that during 
the separation examination, the Veteran endorsed a history of 
head injury and the examiner noted that he had sustained a head 
injury 2 years prior to that time, with no known sequela.  
However, the Veteran specifically denied experiencing frequent or 
severe headaches, dizziness, fainting spells, epilepsy or fits, 
loss of memory, or amnesia.  Upon clinical evaluation at that 
time, the Veteran's head and neurologic system was found to be 
normal.  No scars were identified.

The RO submitted a request for information in July 2008, for a 
search to be conducted of the morning reports of Camp Pendleton, 
California from July 1, 1980 to January 31, 1981.  The request 
sought remarks about a head injury.  The response was that the 
morning reports do not exist.  However, the Board notes that the 
RO has not requested a search of the morning reports for the 
Veteran's specific company, Company B, 3rd Assault Amphibian 
Battalion, 1st Marine Division, at Camp Pendleton, California.  
On remand, such development should be accomplished.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

The Veteran reported he had a claim pending with the Social 
Security Administration.  Those records should be requested on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in Asheville, North 
Carolina dating since April 2005.

2.  Request that the morning reports of 
Company B, 3rd Assault Amphibian Battalion, 
1st Marine Division, at Camp Pendleton, 
California, from December 1, 1980 to January 
31, 1981 be searched for remarks regarding 
the Veteran's injury during training with a 
M50 turret of an amphibious assault tracked 
vehicle.

3.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  Schedule the Veteran for a VA 
neurological examination by a neurologist to 
obtain an opinion as to the likelihood that 
the Veteran's claimed residuals of a head 
injury (claimed as headaches, seizures, 
memory loss, neck pain, and fainting/periods 
of unconsciousness) are related to active 
service.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any current 
residuals of a head injury identified.  
Additionally, the examiner should indicate 
whether it is more likely, less likely, or at 
least as likely as not (50 percent 
probability) that any current residuals of a 
head injury identified are related to the 
Veteran's active military service, to include 
the head injury that allegedly occurred 
therein.  The examiner should discuss the 
separation examination and report of medical 
history wherein it was noted a head injury 
occurred 2 years previously with no known 
sequel and wherein the Veteran denied 
experiencing frequent or severe headaches, 
dizziness, fainting spells, epilepsy or fits, 
loss of memory, or amnesia.

The rationale for any opinion expressed 
should be set forth.

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


